{¶ 43} I would hold only that the trial court did not abuse its discretion by failing to award past support. "Abuse of discretion" is the standard of review applicable to our examination of the trial court's decision. See Seegert v. Zeitlow (1994), 95 Ohio App.3d 451,461; Lewis v. Chapin (1994), 93 Ohio App.3d 695, 706 n. 6. Consequently, we should not assess the credibility of the evidence, as the majority does at page nine of its opinion, nor should we consider the manifest weight of the evidence to support the trial court's decision. The parties have not presented any legal questions requiring de novo review.
 {¶ 44} The only issue we need to consider is whether the court abused its discretion. I agree that it did not. Therefore, I concur in part. *Page 1